DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-10 directed to an invention non-elected with traverse in the reply filed on 2/22/2019. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1-4 and 11-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the amendment to claim 1 renders the claim nonobvious in view of the prior art. Claim 1 has been amended to clearly state the change in the atmospheric composition while sintering and to limit the composition of the sintered part to that of the initial powder. The clarification of the composition overcomes Oschepkov (US 2012/0201712) which was applied in the previous office action. The amendment to clarify the sintering atmosphere also overcomes Oschepkov, who does not teach such a change in the atmosphere. GB 2016521 teaches an austenitic stainless steel with a substantially identical composition, and teaches sintering in a hydrogen-containing atmosphere, but does not teach adjusting the temperature during the sintering process to contain at least 20% nitrogen, or forming agglomerates as claimed.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 5-10 are withdrawn without traverse, and are not in condition for allowance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C JONES whose telephone number is (571)272-0468.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEREMY C JONES/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736